
	
		I
		112th CONGRESS
		1st Session
		H. R. 3068
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2011
			Mr. Hultgren
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the periodic review and automatic termination
		  of Federal regulations.
	
	
		1.Short titleThis Act may be cited as the
			 Regulatory Sunset and Review Act of
			 2011.
		2.PurposeThe purposes of this Act are—
			(1)to require
			 agencies to regularly review their significant rules to determine whether they
			 should be continued without change, modified, consolidated with another rule,
			 or terminated;
			(2)to require
			 agencies to consider the comments of the public, the regulated community, and
			 the Congress regarding the actual costs and burdens of rules being reviewed
			 under this Act, and whether the rules are obsolete, unnecessary, duplicative,
			 conflicting, or otherwise inconsistent;
			(3)to require that
			 any rules continued in effect under this Act meet all the legal requirements
			 that would apply to the issuance of a new rule, including any applicable
			 Federal cost-benefit and risk assessment requirements;
			(4)to provide for the
			 review of significant rules and other rules through a sunset review process and
			 to provide for the repeal or other change in such rules in accordance with
			 chapters 5 and 7 of title 5, United States Code;
			(5)to provide for a
			 petition process that allows the public and appropriate committees of the
			 Congress to request that other rules that are not significant be reviewed in
			 the same manner as significant rules; and
			(6)to require the
			 Administrator to coordinate and be responsible for sunset reviews conducted by
			 the agencies.
			3.Review of
			 regulationsA covered rule
			 shall be subject to review in accordance with this Act. Upon completion of such
			 review, the agency which has jurisdiction over such rule shall—
			(1)issue a final
			 report under section 8(c)(2) continuing such rule, or
			(2)conduct a
			 rulemaking in accordance with section 8(d) to modify, consolidate with another
			 rule, or terminate such rule.
			4.Rules
			 covered
			(a)Covered
			 rulesFor purposes of this Act, a covered rule is a rule
			 that—
				(1)is determined by
			 the Administrator to be a significant rule under subsection (b); or
				(2)is any other rule
			 designated by the agency which has jurisdiction over such rule or the
			 Administrator under this Act for sunset review.
				(b)Significant
			 rulesFor purposes of this Act, a significant rule is a rule that
			 the Administrator determines—
				(1)has resulted in or
			 is likely to result in an annual effect on the economy of $100,000,000 or
			 more;
				(2)is a major rule;
			 or
				(3)was issued
			 pursuant to a significant regulatory action, as that term is defined in
			 Executive order 12866 (as in effect on the first date that Executive order was
			 in effect).
				(c)Public
			 petitions
				(1)In
			 generalAny person adversely affected by a rule that is not a
			 significant rule may submit a petition to the agency which has jurisdiction
			 over the rule requesting that such agency designate the rule for sunset review.
			 Such agency shall designate the rule for sunset review unless such agency
			 determines that it would not be in the public interest to conduct a sunset
			 review of the rule. In making such determination, such agency shall take into
			 account the number and nature of other petitions received on the same rule and
			 whether or not such petitions have been denied.
				(2)Form and content
			 of petitionA petition under paragraph (1)—
					(A)shall be in
			 writing, but is not otherwise required to be in any particular form; and
					(B)shall identify the
			 rule for which sunset review is requested with reasonable specificity and state
			 on its face that the petitioner seeks sunset review of the rule.
					(3)Response
			 required for noncomplying petitionsIf an agency determines that
			 a petition does not meet the requirements of this subsection, the agency shall
			 provide a response to the petitioner within 30 days after receiving the
			 petition, notifying the petitioner of the problem and providing information on
			 how to formulate a petition that meets those requirements.
				(4)Decision within
			 90 daysWithin the 90-day period beginning on the date of
			 receiving a petition that meets the requirements of this subsection, the agency
			 shall transmit a response to the petitioner stating whether the petition was
			 granted or denied, except that the agency may extend such period by a total of
			 not more than 30 days.
				(5)Petitions deemed
			 granted for substantial inexcusable delayA petition for sunset
			 review of a rule is deemed to have been granted by an agency, and such agency
			 is deemed to have designated the rule for sunset review, if a court finds there
			 is a substantial and inexcusable delay, beyond the period specified in
			 paragraph (4), in notifying the petitioner of the agency’s determination to
			 grant or deny the petition.
				(6)Public
			 logEach agency shall maintain a public log of petitions
			 submitted under this subsection, that includes the status or disposition of
			 each petition.
				(d)Congressional
			 requests
				(1)In
			 generalAn appropriate committee of the Congress, or a majority
			 of the majority party members or a majority of nonmajority party members of
			 such committee, may request in writing that the Administrator designate any
			 rule that is not a significant rule for sunset review. The Administrator shall
			 designate such rule for sunset review within 30 days after receipt of such
			 request unless the Administrator determines that it would not be in the public
			 interest to conduct a sunset review of such rule.
				(2)Notice of
			 denialIf the Administrator denies a congressional request under
			 this subsection, the Administrator shall transmit to the congressional
			 committee making the request a notice stating the reasons for the
			 denial.
				(e)Publication of
			 notice of designation for sunset reviewAfter designating a rule
			 under subsection (c) or (d) for sunset review, the agency or the Administrator
			 shall promptly publish a notice of that designation in the Federal
			 Register.
			5.Criteria for
			 sunset review
			(a)Compliance with
			 other lawsIn order for any rule subject to sunset review to
			 continue without change or to be modified or consolidated in accordance with
			 this Act, such rule must be authorized by law and meet all applicable
			 requirements that would apply if it were issued as a new rule pursuant to
			 section 553 of title 5, United States Code, or other statutory rulemaking
			 procedures required for that rule. For purposes of this section, the term
			 applicable requirements includes any requirement for cost-benefit
			 analysis and any requirement for standardized risk analysis and risk
			 assessment.
			(b)Governing
			 lawIf there is a conflict between applicable requirements and an
			 Act under which a rule was issued, the conflict shall be resolved in the same
			 manner as such conflict would be resolved if the agency were issuing a new
			 rule.
			6.Sunset review
			 procedures
			(a)Functions of the
			 administrator
				(1)Notice of rules
			 subject to review
					(A)Inventory and
			 first listWithin 6 months after the date of the enactment of
			 this Act, the Administrator shall conduct an inventory of existing rules and
			 publish a first list of covered rules. The list shall—
						(i)specify the
			 particular group to which each significant rule is assigned under paragraph
			 (2), and state the review deadline for all significant rules in each such
			 group; and
						(ii)include other
			 rules subject to sunset review for any other reason, and state the review
			 deadline for each such rule.
						(B)Subsequent
			 listsAfter publication of the first list under subparagraph (A),
			 the Administrator shall publish an updated list of covered rules at least
			 annually, specifying the review deadline for each rule on the list.
					(2)Grouping of
			 significant rules in first list
					(A)Staggered
			 reviewThe Administrator shall assign each significant rule in
			 effect on the date of enactment of this Act to one of 4 groups established by
			 the Administrator to permit orderly and prioritized sunset reviews, and specify
			 for each group an initial review deadline in accordance with section
			 7(a)(1).
					(B)PrioritizationsIn
			 determining which rules shall be given priority in time in that assignment, the
			 Administrator shall consult with appropriate agencies, and shall prioritize
			 rule based on—
						(i)the
			 grouping of related rules in accordance with paragraph (3);
						(ii)the
			 extent of the cost of each rule and on the regulated community and the public,
			 with priority in time given to those rules that impose the greatest
			 cost;
						(iii)consideration of
			 the views of regulated persons, including State and local governments;
						(iv)whether a
			 particular rule has recently been subject to cost-benefit analysis and risk
			 assessment, with priority in time given to those rules that have not been
			 subject to such analysis and assessment;
						(v)whether a
			 particular rule was issued under a statutory provision that provides relatively
			 greater discretion to an official in issuing the rule, with priority in time
			 given to those rules that were issued under provisions that provide relatively
			 greater discretion;
						(vi)the
			 burden of reviewing each rule on the reviewing agency; and
						(vii)the need for
			 orderly processing and the timely completion of the sunset reviews of existing
			 rules.
						(3)Grouping of
			 related rulesThe Administrator shall group related rules under
			 paragraph (2) (and designate other rules) for simultaneous sunset review based
			 upon their subject matter similarity, functional interrelationships, and other
			 relevant factors to ensure comprehensive and coordinated review of redundant,
			 overlapping, and conflicting rules and requirements. The Administrator shall
			 ensure simultaneous sunset reviews of covered rules without regard to whether
			 they were issued by the same agency, and shall designate any other rule for
			 sunset review that is necessary for a comprehensive sunset review whether or
			 not such other rule is otherwise a covered rule under this Act.
				(4)GuidanceThe Administrator shall provide timely
			 guidance to agencies on the conduct of sunset reviews and the preparation of
			 sunset review notices and reports required by this Act to ensure uniform,
			 complete, and timely sunset reviews and to ensure notice and opportunity for
			 public comment consistent with section 8.
				(5)Review and
			 evaluation of reportsThe Administrator shall review and evaluate
			 each preliminary and final report submitted by the agency pursuant to this
			 section. Within 90 days after receiving a preliminary report, the Administrator
			 shall transmit comments to the head of the agency regarding—
					(A)the quality of the
			 analysis in the report, including whether the agency has properly applied
			 section 5;
					(B)the consistency of
			 the agency’s proposed action with actions of other agencies; and
					(C)whether the rule
			 should be continued without change, modified, consolidated with another rule,
			 or terminated.
					(b)Agency sunset
			 review procedure
				(1)Sunset review
			 noticeAt least 30 months before the review deadline under
			 section 7(a) for a covered rule issued by an agency, the agency shall—
					(A)publish a sunset
			 review notice in accordance with section 8(a) in the Federal Register and, to
			 the extent reasonable and practicable, in other publications or media that are
			 designed to reach those persons most affected by the covered rule; and
					(B)request the views
			 of the Administrator and the appropriate committees of the Congress on whether
			 to continue without change, modify, consolidate, or terminate the covered
			 rule.
					(2)Preliminary
			 reportIn reviewing a covered rule, the agency shall—
					(A)consider public
			 comments and other recommendations generated by a sunset review notice under
			 paragraph (1); and
					(B)at least 1 year
			 before the review deadline under section 7(a) for the covered rule, publish in
			 the Federal Register, in accordance with section 8(b), and transmit to the
			 Administrator and the appropriate committees of the Congress a preliminary
			 report.
					(3)Final
			 reportThe agency shall consider the public comments and other
			 recommendations generated by the preliminary report under paragraph (2) for a
			 covered rule, and shall consult with the appropriate committees of the Congress
			 before issuing a final report. At least 90 days before the review deadline of
			 the covered rule, the agency shall publish in the Federal Register, in
			 accordance with section 8(c)(2) or 8(d), and transmit a final report to the
			 Administrator and the appropriate committees of the Congress.
				(4)Open procedures
			 regarding sunset reviewIn any sunset review conducted pursuant
			 to this Act, the agency conducting the review shall make a written record
			 describing the subject of all contacts the agency or Administrator made with
			 non-governmental persons outside the agency relating to such review. The
			 written record of such contact shall be made available, upon request, to the
			 public.
				(c)Effectiveness of
			 agency recommendationIf a final report under subsection (b)(3)
			 recommends that a covered rule should be continued without change, the covered
			 rule shall be continued. If a final report under subsection (b)(3) recommends
			 that a covered rule should be modified, consolidated with another rule, or
			 terminated, the rule may be modified, so consolidated, or terminated in
			 accordance with section 8(d).
			(d)Preservation of
			 independence of federal bank regulatory agenciesThe head of any
			 appropriate Federal banking agency (as that term is defined in section 3(q) of
			 the Federal Deposit Insurance Act (12 U.S.C. 1813(q)), the Federal Housing
			 Finance Board, the National Credit Union Administration, and the Office of
			 Federal Housing Enterprise Oversight shall have the authority with respect to
			 that agency that would otherwise be granted under section 7(a)(2)(B) to the
			 Administrator or other officer designated by the President.
			7.Review deadlines
			 for covered rules
			(a)In
			 generalFor purposes of this Act, the review deadline of a
			 covered rule is as follows:
				(1)Existing
			 significant rulesFor a significant rule in effect on the date of
			 the enactment of this Act, the initial review deadline is the last day of the
			 4-year, 5-year, 6-year, or 7-year period beginning on the date of the enactment
			 of this Act, as specified by the Administrator under section 6(a)(2)(A). For
			 any significant rule that 6 months after the date of enactment is not assigned
			 to such a group specified under section 6(a)(2)(A), the initial review deadline
			 is the last day of the 4-year period beginning on the date of enactment of this
			 Act.
				(2)New significant
			 rulesFor a significant rule that first takes effect after the
			 date of the enactment of this Act, the initial review deadline is the last day
			 of either—
					(A)the 3-year period
			 beginning on the date the rule takes effect, or
					(B)if the
			 Administrator determines as part of the rulemaking process that the rule is
			 issued pursuant to negotiated rulemaking procedures or that compliance with the
			 rule requires substantial capital investment, the 7-year period beginning on
			 the date the rule takes effect.
					(3)Rules covered
			 pursuant to public petition or congressional requestFor any rule
			 subject to sunset review pursuant to a public petition under section 4(c) or a
			 congressional request under section 4(d), the initial review deadline is the
			 last day of the 3-year period beginning on—
					(A)the date the
			 agency or Administrator so designates the rule for review; or
					(B)the date of
			 issuance of a final court order that the agency is deemed to have designated
			 the rule for sunset review.
					(4)Related rule
			 designated for reviewFor a rule that the Administrator
			 designates under section 6(a)(3) for sunset review because it is related to
			 another covered rule and that is grouped with that other rule for simultaneous
			 review, the initial review deadline is the same as the review deadline for that
			 other rule.
				(b)Temporary
			 extensionThe review deadline under subsection (a) for a covered
			 rule may be extended by the Administrator for not more than 6 months by
			 publishing notice thereof in the Federal Register that describes reasons why
			 the temporary extension is necessary to respond to or prevent an emergency
			 situation.
			(c)Determinations
			 where rules have been amendedFor purposes of this Act, if
			 various provisions of a covered rule were issued at different times, then the
			 rule as a whole shall be treated as if it were issued on the later of—
				(1)the date of
			 issuance of the provision of the rule that was issued first; or
				(2)the date the most
			 recent review and revision of the rule under this Act was completed.
				8.Sunset review
			 notices and agency reports
			(a)Sunset review
			 noticesThe sunset review notice under section 6(b)(1) for a rule
			 shall—
				(1)request comments
			 regarding whether the rule should be continued without change, modified,
			 consolidated with another rule, or terminated;
				(2)if applicable,
			 request comments regarding whether the rule meets the applicable Federal
			 cost-benefit and risk assessment criteria; and
				(3)solicit comments
			 about the past implementation and effects of the rule, including—
					(A)the direct and
			 indirect costs incurred because of the rule, including the net reduction in the
			 value of private property (whether real, personal, tangible, or intangible),
			 and whether the incremental benefits of the rule exceeded the incremental costs
			 of the rule, both generally and regarding each of the specific industries and
			 sectors it covers;
					(B)whether the rule
			 as a whole, or any major feature of it, is outdated, obsolete, or unnecessary,
			 whether by change of technology, the marketplace, or otherwise;
					(C)the extent to
			 which the rule or information required to comply with the rule duplicated,
			 conflicted, or overlapped with requirements under rules of other
			 agencies;
					(D)in the case of a
			 rule addressing a risk to health or safety or the environment, what the
			 perceived risk was at the time of issuance and to what extent the risk
			 predictions were accurate;
					(E)whether the rule
			 unnecessarily impeded domestic or international competition or unnecessarily
			 intruded on free market forces, and whether the rule unnecessarily interfered
			 with opportunities or efforts to transfer to the private sector duties carried
			 out by the Government;
					(F)whether, and to
			 what extent, the rule imposed unfunded mandates on, or otherwise affected,
			 State and local governments;
					(G)whether compliance
			 with the rule required substantial capital investment and whether terminating
			 the rule on the next review deadline would create an unfair advantage to those
			 who are not in compliance with it;
					(H)whether the rule
			 constituted the least cost method of achieving its objective consistent with
			 the criteria of the Act under which the rule was issued, and to what extent the
			 rule provided flexibility to those who were subject to it;
					(I)whether the rule
			 was worded simply and clearly, including clear identification of those who were
			 subject to the rule;
					(J)whether the rule
			 created negative unintended consequences;
					(K)the extent to
			 which information requirements under the rule can be reduced; and
					(L)the extent to
			 which the rule has contributed positive benefits, particularly health or safety
			 or environmental benefits.
					(b)Preliminary
			 reports on sunset reviewsThe preliminary report under section
			 6(b)(2) on the sunset review of a rule shall request public comments and
			 contain—
				(1)specific requests
			 for factual findings and recommended legal conclusions regarding the
			 application of section 5 to the rule, the continued need for the rule, and
			 whether the rule duplicates functions of another rule;
				(2)a
			 request for comments on whether the rule should be continued without change,
			 modified, consolidated with another rule, or terminated; and
				(3)if consolidation
			 or modification of the rule is recommended, suggestions for the proposed text
			 of the consolidated or modified rule.
				(c)Final reports on
			 sunset reviewsThe report under section 6(b)(3) on the sunset
			 review of a rule shall—
				(1)contain the
			 factual findings and legal conclusions of the agency conducting the review
			 regarding the application of section 5 to the rule and the agency’s proposed
			 recommendation as to whether the rule should be continued without change,
			 modified, consolidated with another rule, or terminated;
				(2)in the case of a
			 rule that the agency proposes to continue without change, so state;
				(3)in the case of a
			 rule that the agency proposes to modify or consolidate with another rule,
			 contain—
					(A)a notice of
			 proposed rulemaking under section 553 of title 5, United States Code or under
			 other statutory rulemaking procedures required for that rule, and
					(B)the text of the
			 rule as so modified or consolidated; and
					(4)in the case of a
			 rule that the agency proposes to terminate, contain a notice of proposed
			 rulemaking for termination consistent with paragraph (3)(A).
				A final
			 report described in paragraph (2) shall be published in the Federal
			 Register.(d)RulemakingThe
			 final report under subsection (c)(3) or (c)(4) shall be published in the
			 Federal Register and its publication shall constitute publication of the notice
			 required by subsection (c)(3)(A). After publication of the final report under
			 subsection (c)(3) or (c)(4) on a sunset review of a rule, the agency which
			 conducted such review shall conduct the rulemaking which is called for in such
			 report.
			(e)Legislative
			 recommendationsIn any case
			 in which the head of an agency determines that a rule in a final report under
			 subsection (c)(3) or (c)(4) cannot be changed, modified, or consolidated with
			 another rule without legislative action, such head shall include in such final
			 report a description of what legislative changes are required to implement the
			 recommendations in such final report with regard to such rule.
			9.Designation of
			 agency regulatory review officersThe head of each agency shall designate an
			 officer of the agency as the Regulatory Review Officer of the agency. The
			 Regulatory Review Officer of an agency shall be responsible for the
			 implementation of this Act by the agency and shall report directly to the head
			 of the agency and the Administrator with respect to that responsibility.
		10.Relationship to
			 the Administrative Procedure ActNothing in this Act is intended to supersede
			 the provisions of chapters 5, 6, and 7 of title 5, United States Code.
		11.Effect of
			 termination of a covered rule
			(a)Effect of
			 termination, generallyIf a covered rule is terminated pursuant
			 to this Act—
				(1)this Act shall not
			 be construed to prevent the President or an agency from exercising any
			 authority that otherwise exists to implement the statute under which the rule
			 was issued;
				(2)in an agency
			 proceeding or court action between an agency and a non-agency party, the rule
			 shall be given no conclusive legal effect but may be submitted as evidence of
			 prior agency practice and procedure; and
				(3)this Act shall not
			 be construed to prevent the continuation or institution of any enforcement
			 action that is based on a violation of the rule that occurred before the
			 effectiveness of the rule terminated.
				(b)Effect on
			 deadlines
				(1)In
			 generalNotwithstanding subsection (a), any deadline for,
			 relating to, or involving any action dependent upon, any rule terminated under
			 this Act is suspended until the agency that issued the rule issues a new rule
			 on the same matter, unless otherwise provided by a law.
				(2)Deadline
			 definedIn this subsection, the term deadline means
			 any date certain for fulfilling any obligation or exercising any authority
			 established by or under any Federal rule, or by or under any court order
			 implementing any Federal rule.
				12.Judicial
			 review
			(a)In
			 generalA denial or substantial inexcusable delay in granting or
			 denying a petition under section 4(c) shall be considered final agency action
			 subject to review under section 702 of title 5, United States Code. A denial of
			 a congressional request under section 4(d) shall not be subject to judicial
			 review.
			(b)Time limitation
			 on filing a civil actionNotwithstanding any other provisions of
			 law, an action seeking judicial review of a final agency action under this Act
			 may not be brought—
				(1)in the case of a
			 final agency action denying a public petition under section 4(c) or continuing
			 without change, modifying, consolidating, or terminating a covered rule, more
			 than 30 days after the date of that agency action; or
				(2)in the case of an action challenging a
			 delay in deciding on a petition for a rule under section 4(c), more than 1 year
			 after the period applicable to the rule under section 4(c)(4).
				(c)Availability of
			 judicial review unaffectedExcept to the extent that there is a direct
			 conflict with the provisions of this Act, nothing in this Act is intended to
			 affect the availability or standard of judicial review for agency regulatory
			 action.
			13.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Office of
			 Information and Regulatory Affairs in the Office of Management and
			 Budget.
			(2)AgencyThe
			 term agency has the meaning given that term in section 551(1) of
			 title 5, United States Code.
			(3)Appropriate
			 committee of the congressThe term appropriate committee of
			 the Congress means, with respect to a rule, each standing committee of
			 Congress having authority under the rules of the House of Representatives or
			 the Senate to report a bill to amend the provision of law under which the rule
			 is issued.
			(4)Major
			 ruleThe term major
			 rule means any rule that the Administrator of the Office of Information
			 and Regulatory Affairs in the Office of Management and Budget finds has
			 resulted in or is likely to result in—
				(A)an annual effect
			 on the economy of $100,000,000 or more;
				(B)a major increase
			 in costs or prices for consumers, individual industries, Federal, State, or
			 local government agencies, or geographic regions; or
				(C)significant
			 adverse effects on competition, employment, investment, productivity,
			 innovation, or on the ability of United States-based enterprises to compete
			 with foreign-based enterprises in domestic and export markets.
				(5)Rule
				(A)General
			 ruleSubject to subparagraph (B), the term rule
			 means any agency statement of general applicability and future effect,
			 including agency guidance documents, designed to implement, interpret, or
			 prescribe law or policy, or describing the procedures or practices of an
			 agency, or intended to assist in such actions, but does not include—
					(i)regulations or
			 other agency statements issued in accordance with formal rulemaking provisions
			 of sections 556 and 557 of title 5, United States Code, or in accordance with
			 other statutory formal rulemaking procedures required for such regulations or
			 statements;
					(ii)regulations or
			 other agency statements that are limited to agency organization, management, or
			 personnel matters;
					(iii)regulations or
			 other agency statements issued with respect to a military or foreign affairs
			 function of the United States;
					(iv)regulations,
			 statements, or other agency actions that are reviewed and usually modified each
			 year (or more frequently), or are reviewed regularly and usually modified based
			 on changing economic or seasonal conditions;
					(v)regulations or
			 other agency actions that grant an approval, license, permit, registration, or
			 similar authority or that grant or recognize an exemption or relieve a
			 restriction, or any agency action necessary to permit new or improved
			 applications of technology or to allow the manufacture, distribution, sale, or
			 use of a substance or product; and
					(vi)regulations or
			 other agency statements that the Administrator certifies in writing are
			 necessary for the enforcement of the Federal criminal laws.
					(B)Scope of a
			 ruleFor purposes of this Act, each set of rules designated in
			 the Code of Federal Regulations as a part shall be treated as one rule. Each
			 set of rules that do not appear in the Code of Federal Regulations and that are
			 comparable to a part of that Code under guidelines established by the
			 Administrator shall be treated as one rule.
				(6)Sunset
			 reviewThe term sunset review means a review of the
			 rule under this Act.
			14.Sunset of this
			 actThis Act shall have no
			 force or effect after the 10-year period beginning on the date of the enactment
			 of this Act.
		
